UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6611


TERRENCE DIMINGO TERRY,

                Petitioner - Appellant,

          v.

MR. LEROY CARTLEDGE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Bruce H. Hendricks, District
Judge. (6:10-cv-02006-BHH)


Submitted:   July 28, 2016                  Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrence Dimingo Terry, Appellant Pro Se. Donald John Zelenka,
Senior   Assistant  Attorney  General,   Alphonso Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terrence Dimingo Terry seeks to appeal the district court’s

order     adopting      the    magistrate     judge’s    recommendation       and

dismissing his 28 U.S.C. § 2254 (2012) petition.                 We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties     are    accorded    30   days   after     the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

March 13, 2016.         The notice of appeal was filed on April 14,

2016. *    Because Terry failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts     and   legal   contentions    are    adequately    presented    in   the




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3